DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 06 July 2022 is acknowledged. Claims 1-33 were cancelled. Claims 34-51 are new and are pending and under examination.

Information Disclosure Statement
	The information disclosure statements submitted 21 March 2022 and 12 July 2022 have been considered. 

Examiner Comments
In the edited specification paragraphs [00207], [00208], and [00209] submitted with the applicant response on 06 July 2022, the hyperlink http://www.imgt.org/mAb-DB/index was edited to www.imgt.org/mAb-DB/index.  
Additionally paragraphs [0195], [0196], [0197], [0198], [0199], [0200], [0204], [0205], [0206], [00207], [00208], [00209], [0210], [0211], [0213], and [0214], reference helixweb.nih.gov/dnaworks/. 
Per MPEP § 608.01, references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.
A call was placed to applicant’s representative, Thomas Wootton on 26 July 2022 and permission was granted to edit the above hyperlinks to reference the top-level domains www.imgt.org and helixweb.nih.gov.
Specification Examiner Amendment
	The following specification amendments will overcome hyperlink compliance issues:
Specification paragraphs [00207], [00208], and [00209] (Paragraphs from the specification amendments from 06 July 2022):
Replace the hyperlink www.imgt.org/mAb-DB/index with the following: www.imgt.org in the locations below:
Paragraph [00207], line 2
Paragraph [00208], line 2
Paragraph [00209], line 2

Specification paragraphs [00207], [00208], and [00209] (Paragraphs from the specification amendments from 06 July 2022):
Replace the hyperlink helixweb.nih.gov/dnaworks/ with the following: helixweb.nih.gov in the locations below:
Paragraph [00207], line 4
Paragraph [00208], line 4
Paragraph [00209], line 4

Specification paragraphs [0195], [0196], [0197], [0198], [0199], [0200], [0204], [0205], [0206], [0210], [0211], [0213], and [0214]:
Replace the hyperlink helixweb.nih.gov/dnaworks/ with the following: helixweb.nih.gov in the locations below:
Paragraph [00195], line 4
Paragraph [00196], line 4
Paragraph [00197], line 4
Paragraph [00198], line 4
Paragraph [00199], lines 3 and 10
Paragraph [00200], lines 3 and 11
Paragraph [00204], line 9
Paragraph [00205], line 8
Paragraph [00206], line 3
Paragraph [00210], line 10
Paragraph [00211], line 6
Paragraph [00213], lines 8 and 16
Paragraph [00214], line 4

Election/Restrictions
In the office action of 25 March 2022, species election 1 was maintained in which applicant elected an anti-PD-L1 antibody from claim 5. The cancellation of claim 5 and the inclusion of the anti-PD-L1 antibody in new independent claim 34 has rendered the election moot and the election is withdrawn. Claims 34-51 are currently pending and are under examination in their entirety.

Withdrawn Objections/Rejections
	 Specification paragraphs [00202] and [00203] were objected to for containing an embedded hyperlink and/or other form of browser-executable code. Applicant’s amendment to these paragraphs have overcome the objection and the objection is withdrawn. 
	Specification paragraphs [00207], [00208], and [00209], were objected to for containing an embedded hyperlink and/or other form of browser-executable code. Applicant’s amendment combined with the above examiner amendments to the specification have overcome the objection and the objection is withdrawn.
	Claims 17 and 18 were rejected under 35 USC 112(a) for failing to comply with the written description requirement. The cancellation of claims 17 and 18 has rendered the rejections moot and the rejections are withdrawn. 
	Claims 6, 7, and 17 were rejected under 35 USC 112(b). The cancellation of claims 6, 7, and 17 has rendered the rejections moot and the rejections are withdrawn.
	Claims 1, 8, 10, 11, 19-23, and 32-33 were rejected under 35 USC 102. The cancellation of the claims has rendered the rejections moot and the rejections are withdrawn.
	Claims 4-7, 12-15, 17-18, 24, 27, 29, and 31 were rejected under 35 USC 103. The cancellation of the claims has rendered the rejections moot and the rejections are withdrawn.
	The instant claims (with a priority date of 09/07/2017) were rejected under nonstatutory double patenting in view of US Patent US 11,168,149 B2 and provisionally rejected under nonstatutory double patenting in view of copending applications 16/621,925 (priority: 06/14/2017) and 17/496,240 (priority: 12/16/2015). In the response of 06 July 2022, page 19, paragraph 2, applicant indicated that the correct public number of application 16/621,925 is US20200354478A1 rather than the US2021007763A1 indicated in the non-final rejection of 25 March 2022. The initial number was listed in error and the correct number is US20200354478A1, as indicated by applicant. A call was placed to Thomas Wootton on 26 July 2022 to provide applicant with the option to file a terminal disclaimer to overcome the rejection, as it was the last pending rejection. The disclaimer was submitted on 02 August 2022. The rejection is overcome and therefore withdrawn.
The claims were provisionally rejected under nonstatutory double patenting in view of copending application 16/649,835 (priority: 09/25/2017). As the instant application has the earlier effective filing date of the two pending applications, the rejection is withdrawn.
Allowable Subject Matter
Claims 34-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to immunoconjugates which are proteinaceous heterodimers comprising a first and second Fc subunit as well as a single copy of SIRPα and a targeting moiety. The claims disclose amino acid modifications in the first and second Fc regions that are made in order to form the heterodimer from the Fc subunits. The modification groups disclosed in the instant application are free of the prior art and are therefore considered to be novel. Furthermore, there is no motivation in the prior art to arrive at the exact combinations disclosed by the instant invention making them non-obvious. The following is considered to be the closest prior art to the instant claims:

Liu, H., et al (2017) Fc engineering for Developing Therapeutic Bispecific Antibodies and Novel Scaffolds Frontiers in Immunology 8(38); 1-15, published 26 JAN 2017
	Liu provides a review of Fc engineering for the development of bispecific antibodies and novel scaffolds (abstract). Liu reviews formats of bispecific antibodies and scaffolds described in the literature in Figure 1 on page 2, explains that antigen binding character has also been engineered into the Fc, CH2, and CH3 domains (page 2, right column, paragraph 1) and states that Fc fragments can be fused (homodimerization or heterodimerization) (page 3, left column, paragraph 3). Liu covers representative design, expression, purification, and purity of final bispecific molecules in Table 1 (page 3, left column, paragraph 4; Table 1, page 4). Table 1 also provides strategies to promote bispecificity by heterodimer formation including mutations that can be made in the Fc domain (column 2). Mutations taught by Liu include several taught in the instant application, for example, modifications to T366W/T366Y is shown to form “knobs” and T366S/L368A/T394W/ F405A/Y407V(T) are shown to form “holes” for dimerization. Other mutations are shown to optimize biochemical properties and electrostatic properties including several of the instant application mutations including Y394C, K360E, Q347R, Y407V, and Q347R (Table 1, page 4). Liu further teaches that complementing existing knob/hole mutations with F405A and T394’W on the knob and hole side, respectively, yielded 92% of molecules produced being heterodimers (page 3, left column, paragraph 5). While Liu teaches several of the modifications of the instant application and a reason to use these modifications, Liu does not provide motivation to one of ordinary skill in the art to make the exact modification combinations disclosed by applicant. 

WO 2017/027422 A1 (Alexo Therapeutics Inc) 16 FEB 2017
Alexo discloses structures that are similar to those disclosed in the instant application. Alexo teachs SIRPα polypeptides and constructs that are useful in treating cancer (abstract). The constructs of Alexo contains “a SIRP- α D1 domain or variant thereof joined to a first Fc domain monomer and an antibody variable domain joined to a second Fc domain monomer, wherein the first Fc domain monomer and the second Fc domain monomer combine to form an Fc domain” (page 12, [0011]). Alexo further discloses isolated nucleic acids encoding the immunoconjugate as well as isolated host cells comprising the isolated nucleic acids and methods of producing the disclosed immunoconjugate (page 97, [00239]; page 100, [00248]). Alexo teaches pharmaceutical compositions comprising the immunoconjugate (page 102, [00253]). Alexo teaches Fc mutations relative to wild-type human IgG1 (pages 3-4) including several of the instant invention such as T366W, T366S, L368A, and Y407V. Alexo, however, does not disclose or provide motivation to one of ordinary skill in the art to make the exact modification combinations disclosed by applicant. 

WO 2016/024021 A1 (Merck Patent GMBH) 18 FEB 2016
Merck teaches methods and compositions for targeting tumor cells with immunoglobulin fusion proteins specific for both a tumor cell antigen and CD47 (page 2, [0007]). Merck teaches that the immunoglobulin fusion protein comprises the extracellular domain of SIRPα and an immunoglobulin molecule or portion thereof that binds to a surface antigen on a disease promoting cell, such as a tumor cell (page 2, [0008]). Merck further teaches that the immunoglobulin molecule is an antibody or an antigen binding fragment of an antibody and can also include engineered or chemically conjugated antibodies such as Fc optimized antibodies, and multispecific antibodies (e.g., bispecific antibodies) (pages 24-25 [00107]). In Merck SIRPα is genetically joined to the immunoglobulin in a way that does not adversely affect the binding of the antibody to the tumor antigen (page 25, [00109]). Merck teaches that antibodies known in the art could be useful in creating the immunoglobulin fusion proteins including anti-PD-L1 antibodies such as Atezolizumab, Avelumab, and Durvalumab (page 27, [00117]). While Merck teaches structures that are similar to those of the instant application, Merck does not disclose or provide motivation to one of ordinary skill in the art to make the exact modification combinations disclosed by applicant.

US 2015/0175707 A1 (Genmab B.V.) 25 JUN 2015
Genmab discloses a dimeric protein comprising a fist and a second polypeptide, each polypeptide comprising at least CH2 and CH3 regions of an immunoglobulin heavy chain (page 69, claim 1). Genmab teaches that the dimeric protein is a heterodimer and that the first and second polypeptide each comprise a CH2, CH3, and hinge regions of an immunoglobulin heavy chain, with modifications selected from the following (page 70, claims 33-34):
First polypeptide: K409, T366, L368, K370, D399, F405,  and Y407, is not K, T, L, K, D, F, and Y, respectively; and 
Second polypeptide: F405, T366, L368, K370, D399, Y407, and K409, is not F, T, L, K, D, Y and K, respectively.
Genmab further teaches that these modifications are made in human IgG1 Fc regions (abstract) and that the position is determined according to the EU index of the KABAT number (page 4, [0075], top left paragraph). While Genmab is teaching modifications to similar amino acids of the instant invention, Genmab does not disclose or provide motivation to one of ordinary skill in the art to make the exact modification combinations disclosed by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647